 



EXHIBIT 10.1

 

PROCEEDS INVESTMENT AGREEMENT

 

Dated as of July 31, 2018

 

by and between

 

DIGITAL ALLY, INC.

 

and

 

BRICKELL KEY INVESTMENTS LP



 

   

 

 

This PROCEEDS INVESTMENT AGREEMENT, dated as of July 31, 2018 (this
“Agreement”), between:

 



● Digital Ally, Inc., a Nevada corporation with its principal place of business
at 9705 Loiret Blvd., Lenexa, Kansas. 66219 (“DAI”); and     ● Brickell key
investments lp, a Delaware limited partnership, with its principal place of
business at 11 New Street, St. Peter Port, Guernsey GY1 2PF (“INVESTOR”)      
(each of DAI and INVESTOR is referred to herein individually, as a “Party” and,
collectively, as the “Parties”).



 

Preamble

 

A. DAI is seeking up to $10,000,000 (the “Commitment”) to fund litigations
relating to the infringement of the Patent Assets enumerated in Annex A and to
repay existing debt obligations and for working capital purposes as set forth in
Annex B;

 

B. INVESTOR invests directly and indirectly in claims, disputes, and litigation
and arbitration claims;

 

C. INVESTOR is prepared to make the Investment (as hereinafter defined) and, in
consideration therefor, DAI is prepared to (i) assign to INVESTOR (A) 100% of
the Patent Assets Proceeds until INVESTOR has received its Minimum Return and
(B) if INVESTOR has not received its Minimum Return by the earlier of (x) a
Liquidity Event and (y) July 31, 2020, then 100% of Proceeds until Investor has
received an amount equal to the Minimum Return on $4 million, (ii) grant
INVESTOR (A) a senior security interest in the Patent Assets, the Claims and the
Patent Asset Proceeds until INVESTOR has received it Minimum Return and (B) a
senior security interest in all other assets of DAI until INVESTOR has received
the Minimum Return on $4 million and (iii) grant INVESTOR the Warrants, in each
case as defined herein and subject to the terms and conditions set forth herein.

 

D. The Parties do not intend to waive any attorney-client privilege or any
immunities from discoverability of attorney work product or other privileged
materials or communications. The Parties believe they have common interests in
the pursuit of the Claims.

 

NOW THEREFORE, for good and valuable consideration, it is agreed as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions. In this Agreement, the following terms shall have the meanings
given below:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Assigned Rights” has the meaning set forth in Section 3.1.

 

“Attorney Engagement Agreement” means the Engagement Agreement between an
Attorney and DAI related to the Claims.

 



 1 

 



 

“Attorneys” means Erise IP, P.A.

 

“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration.

 

“Authorized” means authorized by any and all action or Authorization required to
make the action contemplated thereby legally binding on a Party.

 

“Business Day” means any day that the Federal Reserve Bank of New York is open
for business.

 

“Claims” means the cases and claims arising from or relating to any, some or all
of the Patent Assets asserted or to be asserted by DAI, or any of its affiliates
or by special purpose vehicle(s) against alleged infringers including, but not
limited to, any and all related, remanded, appellate or future claims, cases,
arbitrations or proceedings arising from or seeking similar recoveries or
remedies. For clarity, nothing herein restricts the Claims or Patent Asset
Proceeds to a particular Defendant or Defendants.

 

“Claims Costs and Expenses” as used in this Agreement means costs, expenses and
disbursements directly related to the Claims, including (without limitation)
costs or expenses incurred in the negotiation and drafting of this Agreement,
that are (i) validly incurred by DAI or paid or due and payable to third parties
including Attorneys; (ii) documented by receipts and invoices paid by DAI or
submitted to DAI in connection with the Claims; or (iii) incurred by an Attorney
on behalf of DAI pursuant to an Attorney Engagement Agreement. Claims Costs and
Expenses shall not include any internal costs or expenses of DAI or its members,
including but not limited to overhead or operating costs or expenses of it or
its employees, but shall include only costs and expenses incurred by DAI and/or
third parties (including travel and lodging expenses of DAI managers) in
connection with prosecuting, enforcing or defending the Claims, such as (A) the
fees and expenses of consultants, damages experts, other experts or technical
advisors, and fact witnesses, or such fees and expenses paid directly by DAI,
(B) travel and lodging expenses of third parties involved in the Claims, such as
witnesses and experts, for purposes of holding Claims meetings, the preparation
of witness statements and expert reports, attending legal proceedings relating
to the Claims, and the like, and (C) duplicating, secretarial, stenographer,
courier, translation, outsourced legal research, and similar services provided
by Persons other than DAI.

 

“Claims Proceeds Account” means the client trust account in the name of DAI
under the control of an Attorney designated for the purposes of receiving and
holding the Patent Asset Proceeds pursuant to Section 3.2 and to be operated in
accordance with such section.

 

“Closing” means the closing of the transactions contemplated hereby pursuant to
Sections 5.1, 5.2 and 5.3.

 

“Commitment” has the meaning set forth in Preamble A.

 

“Costs” has the meaning set forth in Section 10.7.

 

“Default” means any event or circumstance specified in Section 8 (Events of
Default) that would (with the expiration of a grace period or the giving of
notice) become an Event of Default. A Default is “continuing” if it has not been
remedied or waived.

 



 2 

 



 

“Defendant” means any of the defendants that is the subject of the Claims.

 

“Disputes” has the meaning set forth in Section 9.3.

 

“Dollar” or “$” means United States Dollars.

 

“First Closing Date” means the date on which each of the conditions set forth in
Sections 5.1 and 5.3 of this Agreement is satisfied or waived by the applicable
Party.

 

“First Tranche” has the meaning set forth in Section 2.1.

 

“Funding Documents” means, collectively, this Agreement, the Escrow Agreement(s)
between the Attorneys, DAI and BKI, the Perfection Documents, and any other
document contemplated by this Agreement.

 

“INVESTOR” mean Brickell Key Investments LP, as set forth in the Preamble.

 

“INVESTOR’s Return” has the meaning set forth in Section 3.3.

 

“Investment” has the meaning set forth in Section 2.1.

 

“IRR Return” means an amount that provides INVESTOR with a twenty percent (20%)
internal rate of return on the First Tranche from the First Closing Date and, if
applicable, the Second Tranche from the Second Closing Date.

 

“Liquidity Event” means either or both of the following: (a) (i) resolution by
litigation or settlement of all available Claims asserted or to be asserted by
DAI arising from or relating to the Patent Assets and (ii) receipt of all Patent
Assets Proceeds arising from or relating to such Claims and / or Patent Assets
and (b) the sale, transfer or assignment of (i) the majority of DAI’s common
stock or (ii) all of DAI’s assets.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Party in question and its Subsidiaries, taken as a whole, (b)
a material impairment of the ability of the Party in question to perform any of
its obligations under any material provision of any Funding Document, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Party in question of any material provision of any
Funding Document.

 

“Minimum Return” has the meaning set forth in Section 3.3(a)(i).

 

“Multiple” means for payments received after the First Closing Date, (a) two and
twenty-five hundredths (2.25x) times the Investment if a Liquidity Event occurs
within twenty-four (24) months after the First Closing Date and (b) three
(3.00x) times the Investment if a Liquidity Event occurs later than twenty-four
(24) months after the First Closing Date.

 

“Party” and “Parties” have the respective meanings set forth in the caption of
this Agreement.

 



 3 

 



 

“Patent Assets” means those patents and Pending Patent Applications set forth in
Annex A.

 

“Patent Assets Proceeds” means any and all gross, pre-tax monetary recoveries
(whether through damages, recoveries, royalties, monies, lump-sum payments,
upfront payments, settlement amounts, distribution of property, cash value of
equities, license fees or other revenues or other assets or amounts) paid by a
defendant or defendants or an Affiliate of any of the foregoing to DAI or any of
its Affiliates, or to an Attorney on behalf of DAI, or recovered, received or
receivable by DAI or any of its Affiliates, or to an Attorney on behalf of DAI,
as a result of or in connection with the Patent Assets, plus any interest in
connection therewith agreed to in a settlement or awarded in a judgment. For
clarity, Patent Assets Proceeds shall not include licensing fees where the
Claims or Patent Assets are not the cause of such licensing fees.

 

“Pending Patent Applications” means any patent application, U.S. or foreign,
that has been filed but not yet issued as a patent, including but not limited
to, any provisional or nonprovisional (utility) application, including any
continuations, continuations-in-part, divisionals, reissues, refilings, PCTs, or
equivalent applications.

 

“Perfection Documents” means those documents required to perfect the security
interests provided for in Section 4 of this Agreement under the laws of Nevada
and all other jurisdictions in which DAI has property or assets including, but
not limited, those Perfection Documents listed in Annex D.

 

“Person” means any individual, firm, company, corporation, partnership, limited
liability company, government, state or agency of a state or any association,
trust, joint venture or consortium (whether or not having separate legal
personality).

 

“Proceeds” has the meaning assigned such term in the Uniform Commercial Code.

 

“Rights” means, with respect to any Person, such Person’s rights, titles,
claims, options, powers, privileges and interests.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any Person or any other agreement or arrangement
having a similar effect.

 

“Second Closing Date” means a date to be determined by INVESTOR following
INVESTOR’s satisfaction, in its sole and absolute discretion, with the
conditions set forth in Section 5.2 and 5.3.

 

“Second Tranche” has the meaning set forth in Section 2.1.

 

“Security Interest” has the meaning set forth in Section 4.1.

 

“Senior Secured Convertible Promissory Notes” means those notes issued by DAI
and held by the holders listed in Annex H, which shall be paid in full from the
Second Tranche, if any, within five (5) Business Days of the Second Closing
Date.

 



 4 

 



 

“Taxes” means any foreign, federal, state, local, municipal or other
governmental taxes, duties, levies, fees, excises or tariffs, arising as a
result of or in connection with any amounts or property received or paid under
this Agreement, including, without limitation: (i) any state or local sales or
use taxes; (ii) any import, value-added or consumption tax; (iii) any business
transfer tax; (iv) any taxes imposed or based on or with respect to or measured
by any net or gross income or receipts of any of the Parties; (v) any
withholding or franchise taxes, taxes on doing business, gross receipts taxes or
capital stock or property taxes; or (vi) any other tax now or hereafter imposed
by any governmental or taxing authority on any aspect of this Agreement, the
Patent Assets Proceeds, the Investment or the Assigned Rights, and “pre-Tax”
shall mean before the deduction of any of the foregoing. Taxes shall also
include any interest or penalties imposed on or with respect to the foregoing.

 

“Warrants” means those certain Warrants granted by DAI to INVESTOR as set forth
in the Common Stock Purchase Warrant, the form of which is attached hereto as
Annex F.

 

1.2 Construction. Unless a contrary indication appears, the following shall
apply in this Agreement:

 

(a) A reference to this “Agreement” or to any other agreement or document refers
to this Agreement or such other agreement or document, together with all
annexes, exhibits and schedules hereto or thereto and all documents expressly
incorporated herein or therein by reference, and such shall be a reference to
this Agreement or such other agreement or document as amended, extended,
modified, novated, restated or supplemented from time to time.

 

(b) A term used in any other agreement or document referred to herein or in any
notice given under or in connection with this Agreement or any other agreement
or document has the same meaning in such other agreement, document or notice as
defined in this Agreement.

 

(c) Article, Section and Exhibit headings are for ease of reference only.

 

(d) A provision of law is a reference to that provision as amended or
re-enacted;

 

(e) A “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;

 

(f) A document expressed to be “on the approved terms” means a document, the
terms, conditions and form of which have been agreed by the Parties and a copy
of which has been identified as such and initialled by or on behalf of each of
the Parties; and

 

(g) A reference to Patent Assets Proceeds being “received” by DAI or any of its
Affiliates or special purpose vehicles or the “receipt” by DAI or any of its
Affiliates or special purpose vehicles of Patent Asset Proceeds, includes in
each case the relevant amount being paid to or to the order of DAI or any of its
Affiliates or special purpose vehicles, or being set off against or otherwise
reducing any obligation of DAI or any of its Affiliates or special purpose
vehicles.

 



 5 

 



 

2. THE INVESTMENT

 

2.1 Investment. INVESTOR agrees, subject to the terms and conditions of this
Agreement, to provide the Commitment amount to DAI, in two tranches: (a) a first
tranche in the amount of $500,000 on the First Closing Date (the “First
Tranche”) and (b) a second tranche of up to $9,500,000, in INVESTOR’s sole and
absolute discretion, on the Second Closing Date (the “Second Tranche”). All
First Tranche and, if applicable, Second Tranche amounts shall be considered an
investment in the Patent Assets, the Claims and the Patent Assets Proceeds of
the Claims (the “Investment”), in its funding percentage set forth in Annex C.
Any or all of the Investment shall be used solely for the uses set forth in
Annex B.

 

2.2 Acknowledgements Regarding the Scope and Nature of the Investment. Subject
to the terms of this Agreement, the Parties recognize and acknowledge that (i)
INVESTOR will, through the Investment, purchase the Assigned Rights from DAI and
an ownership interest in the Patent Assets Proceeds will be sold, transferred
and assigned by DAI to INVESTOR and (ii) the Assigned Rights assigned to
INVESTOR hereunder will be transferred to INVESTOR in consideration for the
Investment. Nothing in this Agreement or in the course or manner of dealings
between the Parties shall be construed to cause any of them to be considered to
be a partnership, have formed a partnership, or be partners, members, agents or
co-venturers of any kind pursuant to any applicable tax or non-tax laws or
doctrines. In the event that any provision in this Agreement is held
unenforceable under applicable commercial law, the Investment shall be deemed to
be a debt obligation of DAI under Article 9 of the Uniform Commercial Code and
for such commercial law purposes and shall accrue interest at a twenty percent
(20%) interest rate (or the maximum rate permitted by applicable law, if lower)
compounded annually until paid in full.

 

2.3 Matter Monitoring. DAI agrees to provide to INVESTOR, and DAI agrees to
direct Attorneys to provide to INVESTOR, information and documentation
sufficient to monitor developments in the Claims, including without limitation,
regular quarterly updates and information about material matters in the Claims,
as outlined in Annex E attached hereto. INVESTOR may, but is not bound to,
monitor or verify the application of any amount disbursed by or on behalf of DAI
in respect of Claims Costs and Expenses pursuant to this Agreement, and any such
monitoring shall at all times be in INVESTOR’s discretion. In connection with
such monitoring, DAI understands that INVESTOR may wish to review certain
non-privileged information in connection with the Claims, and DAI consents to
the providing of such information by the Attorneys; provided, however, that
notwithstanding anything to the contrary contained herein, or in any other
related agreement or document, in no event shall DAI be obligated to disclose
any privileged information or information subject to a judicially determined
protective order at any time or for any purpose.

 

2.4 Future Needs. DAI shall not seek alternative or additional funding for the
Claims until the entire amount of the Investment has been used. DAI agrees that
INVESTOR shall have the first option, but no obligation, to provide further
funding for the Claims on terms substantially similar to those set forth herein.
If INVESTOR is not prepared to make a further investment in the Claims, then DAI
may seek additional funding from other third parties, provided, however, that
any third party providing funding to DAI or any of its Affiliates and
Subsidiaries shall not have any payment priority, interest or security interest
in or lien on the Patent Assets, the Claims or the Patent Assets Proceeds that
is prior in rights to those of INVESTOR hereunder. For clarity, the foregoing
provision does not apply in the event DAI seeks financing for working capital
not related directly to the prosecution of the Claims or the Patent Assets.

 



 6 

 



 

3. PROCEEDS

 

3.1 Assignment of an Interest in the Patent Assets Proceeds and Proceeds. In
consideration for the Investment and subject to the terms of this Agreement, DAI
irrevocably assigns to INVESTOR (a) 100% of the Patent Assets Proceeds until
INVESTOR has received its Minimum Return and (b) if INVESTER has not received
its Minimum Return by the earlier of (x) a Liquidity Event and (y) July 31,
2020, then 100% of Proceeds until Investor has received an amount equal to the
Minimum Return on $4 million (the “Assigned Rights”).

 

3.2 Proceeds Payments to Claims Proceeds Accounts.

 

(a) Each of DAI, its Affiliates, special purpose vehicles, Attorneys and agents
shall deposit directly into a Claims Proceeds Account all Patent Assets Proceeds
until INVESTOR has received its Minimum Return.

 

(b) DAI, for itself and on behalf of Attorneys, shall promptly notify INVESTOR
of the receipt of all Patent Assets Proceeds and shall pay or ensure prompt
payment, which in any case shall be within five (5) Business Days of receipt of
such Patent Assets Proceeds, of all amounts payable to INVESTOR pursuant to the
terms of this Agreement. The Parties hereto and their respective assignees and
successors in interest agree that no distribution of such Patent Assets Proceeds
may be made except in conformance with this Agreement. DAI hereby (i)
irrevocably instructs and will instruct Attorneys to distribute Patent Assets
Proceeds in accordance with the terms of this Agreement and (ii) covenants that
it will not direct Attorneys to take any action which conflicts with such
irrevocable instructions.

 

3.3 INVESTOR’S Return. Subject to Section 3.4 below, DAI shall pay INVESTOR a
return (the “INVESTOR’s Return”) equal to sum of

 

a. (i) the Multiple or (ii) the IRR Return, whichever is greater (the “Minimum
Return”); and

 

b. the Warrants.

 

To the extent that, upon resolution by litigation or settlement of all available
Claims asserted or to be asserted by DAI arising from or relating to the Patent
Assets, INVESTOR receives from Patent Assets Proceeds amounts that are less than
the Minimum Return, INVESTOR will be entitled to recover the difference between
the amounts it has received from Patent Assets Proceeds and the Minimum Return
from any and all assets for which any part or all of the Investment was used and
from all proceeds resulting from legal actions arising from or relating to those
assets. In addition, in the event INVESTOR does not receive by the earlier of
(x) a Liquidity Event and (y) July 31, 2020 from Patent Assets Proceeds amounts
at least equal to the Minimum Return, INVESTOR will be entitled to recover the
difference between the amounts it has received from Patent Assets Proceeds and
the amount of its Minimum Return on $4 million from the Proceeds of any and all
assets of DAI.

 



 7 

 



 

3.4 Payment Priority of Patent Assets Proceeds and Proceeds. INVESTOR shall have
priority of payment regarding Patent Assets Proceeds and Proceeds as follows:

 

   From Patent Assets Proceeds  

From All Assets of DAI

in the Event of

Insufficient Patent Asset Proceeds by earlier of (x) Liquidity Event and (y)

July 31, 2020

  Until INVESTOR has received the return of its Investment   100%     Then,
until INVESTOR has received its Minimum Return on the Investment   100%     
Until INVESTOR has received $4 million        100% Then, until INVESTOR has
received its Minimum Return on $4 million.        100%

 





4. SECURITY INTEREST

 

4.1 Security Interest. DAI grants and assigns to INVESTOR (a) a senior security
interest in the Patent Assets, the Claims and the Patent Asset Proceeds until
INVESTOR has received it Minimum Return and (b) a senior security interest in
all other assets of DAI (the “Other Assets”) until INVESTOR has received the
Minimum Return on $4 million, and DAI shall execute and deliver to INVESTOR on
the First Closing Date, and INVESTOR may file with the necessary filing offices,
the Perfection Documents for the purpose of perfecting INVESTOR’s Rights in and
to the Patent Assets, the Claims, the Patent Assets Proceeds and the Other
Assets as set forth above, and as notice to third parties that DAI has conveyed
any interest it may have in or to such Patent Assets, Claims, the Patent Assets
Proceeds and the Other Assets (collectively, the “Security Interest”). Upon
receipt of (x) its Minimum Return on $4 million, INVESTOR shall release its
Security Interest over the Other Assets and (y) its Minimum Return, INVESTOR
shall release its Security Interest over the Patent Assets, Claims and the
Patent Assets Proceeds, in each case by filing the customary termination and
lien release statements with the applicable governmental authorities in the
requisite jurisdictions.

 



 8 

 



 



5. CLOSING

 

5.1 Conditions Precedent to the First Tranche Investment. INVESTOR shall only be
obligated to make the First Tranche Investment if on the First Closing Date:

 

(a) The representations and warranties of DAI contained in Section 6.1 of this
Agreement shall be true and accurate in all material respects;

 

(b) INVESTOR shall have received sufficient information, in form and substance
reasonably acceptable to INVESTOR, regarding the engagement agreement(s) between
DAI and Attorneys including, but not limited to, that such Attorneys (i) shall
be subject at all times to an Attorneys’ fee cap not to exceed $1,200,000
(inclusive of existing payables) (the “Cap”) with appropriate contingency fee
arrangements in place in the event Attorneys’ fees exceed the Cap, (ii) shall
have financial controls in place to monitor the deployment of Attorneys’ fees
and Claims Costs and Expenses and (iii) shall have the ability to effectively
prosecute the Claims; and

 

(c) No Default shall have occurred and be continuing or would result from the
transactions to be consummated at such time.

 

5.2 Conditions Precedent to the Second Tranche Investment. INVESTOR shall only
be obligated to make the Second Tranche Investment after INVESTOR is satisfied,
in its sole and absolute discretion, with the following:

 

(a) The representations and warranties of DAI contained in Section 6.1 of this
Agreement shall have remained true and accurate in all material respects;

 

(b) The covenants of DAI contained in Section 7.1 of this Agreement shall have
been performed in all material respects;

 

(c) The Attorney Engagement Agreement(s) shall remain in full and force and
effect, unmodified, and shall not have been reputed or challenged by any party
thereto;

 

(d) DAI shall have fully deployed the First Tranche to pay the first
amortization payment of principal and interest on the obligations to the Senior
Convertible Debt Holders;

 

(e) DAI and the Attorneys shall have received in escrow from each Senior
Convertible Debt Holder (i) an acknowledgement that, upon payment of amounts to
them from the Second Tranche, all obligations, financial or otherwise, owed to
them by DAI shall be satisfied and paid in full and (ii) an unconditional
release of DAI and any and all security interests held over the assets and
shares of DAI;

 

(f) No Default shall have occurred or, with the passage of time, be likely to
occur; and

 

(g) INVESTOR is satisfied, in its sole and absolute discretion, with the results
of additional due diligence on the Patents Assets, the Claims and the financial
condition of DAI.

 

5.3 Closing. The obligations of the Parties hereunder shall become effective
when and only when each of the following conditions is satisfied (or waived in
writing by the appropriate Party):

 

(a) DAI shall have authorized in writing the contents and filing of the
Perfection Documents; and

 



 9 

 



 

(b) DAI shall have demonstrated to INVESTOR that it has contingent arrangements
in place, acceptable to INVESTOR, to assure that any and all necessary fees,
costs, and expenses for prosecuting the Claims can be met by DAI either through
the Investment, arrangements with Attorneys or otherwise.





 

(c) DAI shall have delivered the executed Warrant.

 

5.4 Delivery of Investment. Subject to the satisfaction of the conditions to
Closing set forth in Sections 5.1, 5.2 and 5.3, INVESTOR shall deliver the
Investment to DAI as set forth in Annex B via wire transfer to the bank accounts
set forth in Annex G.

 

6. REPRESENTATIONS, WARRANTIES AND INVESTMENT-RELATED DISCLOSURES

 

6.1 DAI’s Representations, Warranties and Investment-Related Disclosures. DAI
makes the representations and warranties set out in this Section 6.1 to INVESTOR
as of (i) the date of this Agreement and (ii) and each on the First Closing Date
and Second Closing Date:

 

(a) Organization and Good Standing. DAI is a corporation organized, validly
existing and in good standing under the laws of Nevada, and is Authorized to
conduct business in Rhode Island, Nevada and all other jurisdictions in which it
conducts business or operations.

 

(b) Authorization and Enforceability. DAI has the requisite power and authority
to execute and deliver this Agreement and the other Funding Documents, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by DAI of this Agreement and the other Funding Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
Authorized by all required action on the part of DAI.

 

(c) Due Execution. This Agreement and the other Funding Documents have been duly
executed and delivered by DAI, and, assuming the due authorization, execution
and delivery hereof and thereof by INVESTOR, they constitute the valid and
legally binding obligations of DAI enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally and by general principles of equity.

 

(d) Litigation. Except as disclosed in writing to INVESTOR prior to the First
Closing Date and the Second Closing Date, there is no claim, action, suit,
proceeding, arbitration, investigation or inquiry pending before any
governmental entity, or to the knowledge of DAI, threatened against DAI or any
of its assets. There is not in existence at present and, except in connection
with the Claims, DAI is not aware of the potential for any order, judgment or
decree of any court or other tribunal or any agency enjoining or requiring DAI
to take any action of any kind or to which DAI or its assets are subject or
bound.

 

(e) Title to Property; Absence of Liens and Encumbrances. Upon payment in full
of the Senior Convertible Debt Holders, DAI is solvent, and owns and has good
and marketable title to the Patent Assets Proceeds, Claims, and Patent Assets
free and clear of all liens and encumbrances or Security in favor of any Person
other than INVESTOR or Attorneys pursuant to Attorney Engagement Agreements that
are in form and substance reasonably acceptable to INVESTOR. Upon payment in
full of the Senior Convertible Debt Holders, DAI owns and has good and
marketable title to its other assets, free and clear of all liens and
encumbrances or Security in favor of any Person other than INVESTOR.

 



 10 

 



 

(f) No Conflicts. Assuming the payoff of the Senior Convertible Debt Holders and
the release and/or termination of such Senior Convertible Debt Holders’ security
interests and liens, the execution, delivery and performance by DAI of this
Agreement and the other Funding Documents in accordance with their respective
terms do not and will not, after the giving of notice, or the lapse of time or
both, or otherwise (i) conflict with, result in a breach of, or constitute a
default under the charter or corporate documents of DAI or any law, statute,
ordinance, rule or regulation, or any court or administrative order or process
or any contract, agreement, arrangement, commitment or plan to which DAI is a
party or by which DAI or its assets are bound, (ii) require the consent, waiver,
approval, permit, license, clearance or authorization of, or any declaration or
filing with, any court or public agency or other public authority, or (iii)
require the consent of any Person under any material agreement, arrangement, or
commitment of any nature.

 

(g) Investment-related disclosures. DAI acknowledges that it has superior
knowledge regarding the Patent Assets and Claims, due at least in part to its
involvement and familiarity with the facts underlying the Patent Assets and the
progress of the Claims to date. Moreover, DAI acknowledges that it has access to
information regarding the Patent Assets and Claims that is not available to
INVESTOR. In connection with entering into this Agreement, DAI has provided (or
has caused its Attorneys to provide) certain information to INVESTOR, including
information pertaining to the claims and defenses in the Claims and material
factual information underlying those claims and defenses; provided, however,
that DAI declares that DAI could not and has not provided any disclosure of
information or documents protected by the attorney-client or work product
privileges, and that the materials and disclosures that have been provided in
the course of INVESTOR’s due diligence was bound by and in compliance with any
applicable protective and confidentiality orders in the Claims. All such
information has been provided by DAI in consultation with its Attorneys and
other counsel, and DAI hereby warrants that all such information was/is true,
complete and accurate in all material respects as of the date it was provided
and as of the First Closing Date and Second Closing Date. DAI acknowledges that
INVESTOR has relied on the accuracy and completeness of this information in
agreeing to make the Investment. DAI confirms that it has disclosed all facts in
its own possession that DAI reasonably believes could affect INVESTOR’s decision
to make the Investment. If DAI is or becomes aware of information that it
reasonably believes could affect INVESTOR’s decision to make the Investment and
DAI is prohibited from disclosing such information because it is privileged or
subject to a judicially determined protective order, then DAI shall disclose to
INVESTOR the fact that such information exists along with DAI’s assessment
(after consultation with counsel) of such information and its effect, if any, on
the claims and defenses, even if it cannot disclose the exact substance of that
information.

 

(h) Attorney Engagement Agreements. As of the date of this Agreement and the
Closing Date, each Attorney Engagement Agreement to which DAI is a party (a) is
enforceable against the parties thereto in accordance with its terms, (b) has
not been challenged, repudiated, terminated, cancelled or annulled by a person
or party thereto and (c) as to INVESTOR, does not prohibit, inhibit or give a
priority in payment of Patent Assets Proceeds to any person.

 

(i) Sufficiency of Financial Resources. DAI shall maintain adequate financial
resources to ensure that any and all necessary fees, costs, and expenses for
prosecuting the Claims (and any related appeals) can be met by DAI either
through the Investment, arrangements with Attorneys or otherwise. INVESTOR has
been informed that DAI’s annual report for the fiscal year ending December 31,
2017 on Form 10-K contains a going concern qualification from its public
accountants.

 



 11 

 



 

6.2 INVESTOR’s Representations and Warranties. INVESTOR makes the
representations and warranties set out in this Section 6.2 to DAI as of the date
of this Agreement and the Closing Date:

 

(a) Organization and Good Standing. INVESTOR is duly organized in its
jurisdiction as set forth in the Preamble.

 

(b) Authorization and Enforceability. INVESTOR has the requisite power and
authority to execute and deliver this Agreement and the other Funding Documents,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by INVESTOR of this Agreement and the other Funding Documents and
the consummation of the transactions contemplated hereby and thereby have been
duly Authorized by all required action on the part of INVESTOR.

 

(c) Due Execution. This Agreement and the other Funding Documents have been duly
executed and delivered by INVESTOR, as appropriate, and, assuming the due
authorization, execution and delivery hereof and thereof by DAI or any other
third party thereto, they constitute the valid and legally binding obligations
of INVESTOR enforceable in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights generally and by
general principles of equity.

 

(d) No Conflicts. The execution, delivery and performance by INVESTOR of this
Agreement and the other Funding Documents in accordance with their respective
terms do not and will not, after the giving of notice, or the lapse of time or
both, or otherwise (i) conflict with, result in a breach of, or constitute a
default under INVESTOR’s constitutive documents or any law, statute, ordinance,
rule or regulation, or any court or administrative order or process or, any
contract, agreement, arrangement, commitment or plan to which INVESTOR is a
party or by which INVESTOR or its assets is bound, (ii) require the consent,
waiver, approval, permit, license, clearance or authorization of, or any
declaration or filing with, any court or public agency or other public
authority, or (iii) require the consent of any Person under any material
agreement, arrangement, or commitment of any nature.

 

(e) Litigation. There is no claim, action, suit, proceeding, arbitration,
investigation or inquiry pending before any governmental entity, or to the
knowledge of INVESTOR, threatened against INVESTOR, or one of its related
entities, that would impact or restrict INVESTOR’s ability to comply with the
terms of this Agreement. INVESTOR is not aware of the potential for an order,
judgment or decree of any court or other tribunal or any agency enjoining or
requiring INVESTOR to take any action of any kind or to which INVESTOR or its
assets are subject or bound.

 



 12 

 



 

7. COVENANTS AND TAXES

 

7.1 Covenants. For so long as any amount is outstanding or obligation of DAI is
remaining under this Agreement or the other Funding Documents, DAI shall (unless
it has obtained prior written consent from INVESTOR to the contrary), at its
sole cost and expense:

 

(a) obtain, comply with and use commercially reasonable efforts to do all that
is necessary to remain solvent and to maintain DAI as a legal entity with all
requisite Authorizations under all applicable law or jurisdictions to carry on
its respective businesses in connection with the Patent Assets, Claims and
Patent Assets Proceeds;

 

(b) prosecute, and take all necessary actions to ensure that it prosecutes (and
where reasonable settlement offers are received, settles), the Patent Assets and
Claims with all due skill and care including, without limitation, maintaining
the appointment of appropriate Attorneys to act on the behalf of DAI with
respect to the Claims; in this regard, each of DAI and the INVESTOR acknowledges
and agrees that INVESTOR will not (i) direct the activities of any Attorneys or
the Claims, (ii) provide any legal professional services to DAI, (iii) appear on
pleadings or participate in decisions or settlement negotiations for the Claims,
(iv) have an attorney-client relationship with DAI or (v) charge for any
consultancy services either during the course of prosecution of the Claims or
upon settlement or other Claims resolution;

 

(c) without the prior written consent of INVESTOR, except as set forth in
Sections 2.4, not accept or agree to deploy the capital of any third-party
lender or capital source in connection with the Claims. For clarity, DAI may
obtain financing from third parties other than INVESTOR for general working
capital purposes; provided that such capital is not directly used to in
connection with the Patent Assets and / or Claims and, further provided that
such financing shall at all times be subordinate in payment priority to the
Minimum Return and to the Security and the rights of INVESTOR hereunder;

 

(d) not allow any other Person to hold any Security or payment priority over the
Claims, Patent Assets Proceeds and Patent Assets or any rights thereto, without
the prior written consent of INVESTOR, which consent may be withheld in the sole
and absolute discretion of INVESTOR;

 

(e) not transfer, sell, assign or otherwise dispose of any of its Rights in or
under the Claims, Patent Assets, or the Patent Assets Proceeds or agreements
relating thereto; and

 

(f) directly or through Attorneys, keep INVESTOR timely informed of material
developments in the Patent Assets and Claims and all facts and circumstances
that may affect the value of the Claims, the Patent Assets and / or Patent
Assets Proceeds in accordance with Annex E.

 

7.2 Tax Certification and Withholding. All Taxes shall be the financial
responsibility of the Party obligated to pay such Taxes as determined by the
applicable law, and no Party is or shall be liable at any time for any of
another Party’s Taxes incurred in connection with or related to amounts paid
under this Agreement. DAI shall make each and all payments hereunder to INVESTOR
without any deduction or withholding on account of any Taxes, provided that
INVESTOR shall furnish to DAI a completed and properly executed U.S. Internal
Revenue Service Form W-9. Each Party shall indemnify, defend and hold the other
Parties harmless from and against any Taxes owed by or assessed against the
other Party that are the obligation of such Party and from any Purchased Assets,
causes of action, costs, expenses, reasonable attorneys’ fees, penalties,
assessments and any other liabilities of any nature whatsoever related to such
Taxes.



 

 13 

 



 

7.3 Successor or Replacement Attorneys. In the event that an Attorney withdraws
from prosecuting the Claims or otherwise ceases to act as an Attorney, then DAI
shall appoint successor Attorneys to act as its counsel for the Claims,
provided, however, that DAI shall give INVESTOR ten (10) Business Days’ prior
written notice of the Attorneys it proposes to appoint as successors. DAI shall
retain exclusive control to select counsel and to direct the activities of
counsel. Should such successor or replacement Attorneys be so appointed, all
references to the original Attorney(s) for the Claim(s) shall, where appropriate
and effective as of the date of their appointment, be deemed to be a reference
to such successor or replacement Attorneys.

 

8. EVENTS OF DEFAULT

 

8.1 Events of Default. Each of the events or circumstances set out below is an
Event of Default:

 

(a) Non-payment. DAI fails to pay or distribute when due any amount payable or
distributable pursuant to this Agreement at the place and in the currency in
which it is expressed to be payable, and such failure to pay or distribute is
not remedied within five (5) days of INVESTOR giving written notice to DAI.

 

(b) Other Obligations. DAI fails to comply with any provision of the Funding
Documents (other than those referred to in subsection (a) above), and such
failure to comply is not remedied within ten (10) Business Days of INVESTOR
giving written notice to DAI.

 

(c) Misrepresentation. Any representation, warranty or statement made by DAI in
this Agreement, in the other Funding Documents or any other document delivered
by or on behalf of DAI under or in connection herewith or therewith is or proves
to have been incorrect, incomplete or misleading in any material respect, and
such representation, warranty or statement is not remedied, if capable of being
remedied, by DAI within ten (10) Business Days of DAI becoming aware that it is
incorrect, incomplete or misleading.

 

(d) Insolvency.

 

(i) DAI is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its material financial obligations or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness;

 

(ii) The value of the assets of DAI (after taking into account the Investment)
is less than its liabilities (after taking into account contingent and
prospective liabilities); and

 

(iii) A moratorium is declared in respect of any indebtedness of DAI. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium.

 



 14 

 



 

(e) Insolvency Proceedings. Any legal proceedings are taken in relation to:

 

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, liquidation, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement, or otherwise) of DAI;

 

(ii) the filing of a voluntary petition for relief under the bankruptcy
provisions of any jurisdiction by DAI or the filing of an involuntary petition
for relief against DAI which is not dismissed within forty-five (45) days of
such filing;

 

(iii) a composition, compromise, assignment or arrangement with any creditor of
DAI, other than in the ordinary course of business;

 

(iv) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of DAI or
substantially all of the assets of DAI; or

 

(v) enforcement of any Security having a value of at least $50,000 over any
assets of DAI,

 

or any analogous procedure or step is taken in any jurisdiction.

 

(f) Creditors process. Any expropriation, attachment, sequestration, distress or
execution or any analogous process with respect to DAI in any jurisdiction
affects any material asset of DAI and is not discharged within five (5) Business
Days;

 

(g) Incurrence of Indebtedness. Except as otherwise provided herein, DAI shall
not, directly or indirectly, incur or guarantee any indebtedness, other than
ordinary course indebtedness up to $500,000, except as may be consented to in
writing by INVESTOR, such consent not to be unreasonably withheld; and

 

(h) Failure to Pay Senior Convertible Debt Holders and Obtain Releases. DAI
shall have failed to fully satisfy all obligations to the Senior Convertible
Debt Holders and to obtain unconditional releases from the Senior Convertible
Debt Holders as to DAI’s financial obligations to and the security interests in
DAI held by such Senior Convertible Debt Holders within five (5) Business Days
following the Second Closing Date.

 

8.2 Rights and Remedies. During the continuance of an Event of Default, INVESTOR
may, in its sole and absolute discretion, upon at least fifteen (15) Business
Days’ written notice to DAI, elect to do any one or more of the following:

 

(a) require DAI to remit to INVESTOR any balance of the Investment remaining,
whether held in DAI bank accounts or in an attorney-client escrow account.

 

(b) except as otherwise provided herein, without notice to or demand upon DAI,
make such payments and do such acts, on behalf of DAI, as INVESTOR reasonably
considers necessary or reasonable to protect its rights under this Agreement in
accordance with applicable law;

 



 15 

 



 

(c) except as otherwise provided herein, in addition to the foregoing, INVESTOR
shall have all rights and remedies provided by law and any rights and remedies
contained in any Funding Document (including without limitation enforcing its
security interest in the Patent Assets Proceeds, the Claims, and Patent Assets);
and / or

 

(d) suspend all rights of DAI to share in Patent Assets Proceeds pursuant to
Section 3.4 until INVESTOR has received its Minimum Return.

 

8.3 Special Power of Attorney. DAI hereby appoints INVESTOR (or its respective
representatives), effective upon the occurrence and during the continuance of
any Event of Default referred to in Section 8.1(d) or 8.1(e), as its
attorney-in-fact, with full power of substitution, to do all things and take all
actions, in its own name and as attorney-in-fact for DAI, to pursue any of DAI’s
Rights with respect to and/or in the Claims and to engage such legal counsel for
the account of DAI, but at the cost of INVESTOR that INVESTOR shall, in its good
faith judgment, deem to be in the best interests of INVESTOR and DAI. This
Special Power of Attorney shall at all times be coupled with an interest and
shall survive the dissolution, insolvency or bankruptcy (as the Claims may be
under the laws of any jurisdiction) of DAI. Notwithstanding any provision in
this Agreement or the other Funding Documents to the contrary, any and all
Patent Assets Proceeds received by or on behalf of DAI on or after INVESTOR’s
exercise of its rights in accordance with this Section 8.3 shall be distributed
to INVESTOR up to the amount of the INVESTOR’s Return. Any costs incurred by
INVESTOR pursuant to the exercise of its rights under this Section 8.3 shall be
treated as part of the Investment and subject to recovery as part of the
INVESTOR’s Return. INVESTOR shall have the right to delegate the powers provided
for in this Section 8.3 to a third party.

 

9. GOVERNING LAW; WAIVER OF SPECIFIC DEFENSES; DISPUTES

 

9.1 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH ENGLISH LAW, WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES.

 

9.2 Specific Waivers. DAI irrevocably waives and forever and unconditionally
releases, discharges and quitclaims, any claims, counterclaims, defenses, causes
of action, remedies and/or rights it or its successors in interest has or may in
the future have arising from any doctrine, rule or principle of law or equity
that this Agreement, or the relationships or transactions contemplated by this
Agreement, (i) are against the public policy of any jurisdiction with which DAI
has a connection, or (ii) are unconscionable, or (iii) constitute champerty,
maintenance or any impermissible transfers or assignments of property, fees or
choses in action, or (iv) violate the rules of professional ethics applicable to
DAI, INVESTOR or any of their lawyers or professional advisers.

 



 16 

 



 

9.3 Arbitrable Claims. All actions, disputes, claims and controversies under
common law, statutory law, rules of professional ethics, or in equity of any
type or nature whatsoever, whether arising before or after the date of this
Agreement, and directly relating to: (a) this Agreement and/or any amendments
and addenda hereto, or the breach, invalidity or termination hereof; (b) any
previous or subsequent agreement between INVESTOR and DAI related to the subject
matter hereof; (c) any act or omission committed by INVESTOR or by any Person
affiliated with INVESTOR, or by any member, employee, agent, or lawyer of
INVESTOR, whether or not arising within the scope and course of employment or
other contractual representation of INVESTOR (provided that such act arises
under a relationship, transaction or dealing between INVESTOR and DAI); and/or
(d) any act or omission committed by DAI, or by any employee, agent, partner or
lawyer of DAI whether or not arising within the scope and course of employment
or other contractual representation of DAI (provided that such act arises under
a relationship, transaction or dealing between INVESTOR and DAI) (collectively,
the “Disputes”), will be subject to and resolved by binding arbitration under
these Sections 9.3 – 9.8. The Parties agree that the arbitrators have exclusive
jurisdiction, to the exclusion of any court (except as specifically provided
with regard to prejudgment, provisional, or enforcement proceedings in Section
9.5), to decide all Disputes.

 

9.4 Administrative Body. Any dispute arising out of or in connection with this
Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
Arbitration Rules of The London Court of International Arbitration (LCIA)
(www.lcia-arbitration.com) which rules are deemed to be incorporated herein by
reference. All arbitrator(s) selected will be lawyers with at least ten (10)
years’ experience and be licensed to practice law in England. A panel of three
arbitrators shall hear all claims exceeding One Million Dollars ($1,000,000),
exclusive of interest, costs and lawyers’ fees. The arbitrator(s) will decide if
any inconsistency exists between the rules of the applicable arbitral forum and
the arbitration provisions contained herein. If such inconsistency exists, the
arbitration provisions contained herein will control and supersede such rules.
The arbitrator shall follow the terms of this Agreement and the applicable law,
including without limitation, the attorney-client privilege and the attorney
work-product doctrine. The seat, or legal place, of arbitration shall be London,
England, and hearings before the arbitral tribunal shall be held in London,
England unless the Parties agree to a different arbitral seat and/or locale. The
language to be used in the arbitral proceedings shall be English.

 

9.5 Prejudgment and Provisional Remedies. Prior to appointment of the
arbitrator, either Party may commence judicial proceedings only for the
purpose(s) of: (i) enforcement of the arbitration provisions; (ii) obtaining
appointment of arbitrator(s); (iii) preserving the status quo of the Parties
pending arbitration as contemplated herein; (iv) preventing the disbursement by
any Person of disputed funds; and/or (v) preserving and protecting the rights of
either Party pending the outcome of the arbitration. Any such action or remedy
will not waive a Party’s right to compel arbitration of any Dispute, and any
Party may also file court proceedings to have judgment entered on the
arbitration award. In any action for prejudgment or provisional relief, any
court in which such relief is sought shall determine the availability of such
relief without regard to any defenses that may be asserted by the other Party,
and any such defenses shall be referred to the exclusive jurisdiction of the
arbitrators under Section 9.3. The Parties further agree that a court shall not
defer or delay granting prejudgment or provisional relief while any such
arbitration takes place.

 

9.6 Attorneys’ Fees. If either DAI or INVESTOR brings any other action for
judicial relief with respect to any Dispute (other than those precisely
described in Section 9.5), the Party bringing such action will be liable for and
immediately pay all of the other Party’s costs and expenses (including
attorneys’ fees) incurred to stay or dismiss such action and remove or refer
such Dispute to arbitration. If either DAI or INVESTOR brings or appeals an
action to vacate or modify an arbitration award, order or judgment and such
Party does not prevail, such Party will pay all costs and expenses, including
attorneys’ fees, incurred by the other Party in defending such action.



 

 17 

 



 

9.7 Enforcement. Any award rendered under this Section shall not be subject to
appeal and may be enforced under any and all applicable treaties and internal
laws of the jurisdiction where the award-debtor is located, including without
limitation under the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (New York Convention).

 

9.8 Confidentiality of Awards. All arbitration proceedings, including testimony
or evidence at hearings, will be kept confidential, although any award or order
rendered by the arbitrator(s) pursuant to the terms of this Agreement may be
confirmed as a judgment or order in any state or federal or other national court
of competent jurisdiction where proceedings are necessary or appropriate to
enforce any award or order. This Agreement concerns transactions involving
commerce among the several states and foreign countries.

 

9.9 Survival After Termination. The provisions of this Section 9 will survive
the termination of this Agreement.

 

10. MISCELLANEOUS

 

10.1 Entire Agreement and Amendments. This Agreement and the other Funding
Documents constitute the entire agreement between the Parties with respect to
the matters covered herein and supersede all prior agreements, promises,
representations, warranties, statements, and understandings with respect to the
subject matter hereof as between DAI and INVESTOR. Each of this Agreement and
the Funding Documents are fully enforceable in accordance with their terms. This
Agreement may not be amended, altered, or modified except by an amendment or
supplement to this Agreement executed by all Parties hereto.

 

10.2 Partial Invalidity; Severability. If, at any time, any provision of this
Agreement or of the other Funding Documents is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provisions under the law of any
other jurisdiction will in any way be affected or impaired.

 

10.3 Remedies and Waivers. No failure to exercise, nor any delay in exercising,
on the part of INVESTOR or DAI, of any right or remedy under this Agreement or
the other Funding Documents shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law. No provision of this Agreement may be waived except in a
writing signed by the party granting such waiver.

 

10.4 Assignment. This Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the Parties. Neither DAI nor
INVESTOR shall assign or delegate its rights or obligations under this Agreement
or the other Funding Documents without the prior written consent of the other
Party; provided, however, that, in connection with an eventual syndication by
INVESTOR of its rights to potential proceeds from its portfolio of claims,
including the Patent Assets Proceeds hereunder, INVESTOR may assign or transfer
to a third party all or part of its interest in (i) the Patent Assets Proceeds
under this Agreement, (ii) its share of any and all recoveries associated with
the Patent Assets and / or Claims and / or Patent Assets Proceeds and / or Other
Assets and (iii) any other rights, licenses or obligations hereunder; provided,
further however, that the third party assignee or transferee shall not be deemed
a client of the Attorneys, shall not have any control over the Claims, shall not
become a party to the Claims and shall not have any access to information in
respect of the Claims that is privileged or otherwise judicially protected.
Notwithstanding the above, INVESTOR may assign, in whole or in part and without
the consent of DAI or any other Person, the rights, benefits and obligations of
this Agreement to another pooled investment vehicle managed by Brickell Key
Asset Management Limited, a Guernsey limited company, or its Affiliates or their
respective successors and assigns.

 



 18 

 



 

10.5 Confidentiality.

 

(a) INVESTOR hereby agrees that, without the prior written consent of DAI,
INVESTOR will not disclose, and will direct INVESTOR’s representatives
(including, without limitation, INVESTOR’s outside counsel) not to disclose, to
any person either the fact that this Agreement has been made, or any of the
parties, terms, conditions or other facts with respect to this Agreement, or any
of the information provided by DAI or any Attorney to INVESTOR pursuant to this
Agreement (collectively, the “Confidential Information”).

 

(b) INVESTOR further agrees that none of the Confidential Information shall be
disclosed to any person or entity; provided, however, that any of such
information may be disclosed by INVESTOR and / or DAI (A) to INVESTOR’s
representatives so long as such representatives are informed of the nature of
this Agreement and agree to abide by the terms of the same to DAI; (B) to the
extent INVESTOR and / or DAI is legally required to do so, to government
agencies, regulatory bodies or representatives thereof, courts, arbitral
tribunals or pursuant to legal process, provided that (I) the non-disclosing
Party is provided prior notice as soon as reasonably practical upon disclosing
Party’s learning of any request and opportunity to contest such request, (II)
DAI or INVESTOR, as the case may be, is provided an opportunity to seek a
protective order or other remedy with respect to the disclosure, including
without limitation, to ensure that such Confidential Information as is required
to be disclosed is afforded confidential treatment, (III) the disclosing Party
shall use commercially reasonable efforts to cooperate with the non-disclosing
Party in obtaining a protective order or other remedy with respect to such
disclosure, and (IV) in the event a protective order or other remedy is not
obtained, INVESTOR or DAI, as the case may be, shall use commercially reasonably
efforts to assure the non-disclosing Party that the disclosing Party or its
representatives will only furnish that portion of the Confidential Information
that is legally required to be disclosed, or (C) if the non-disclosing Party
consents in writing to such disclosure before any such disclosure has taken
place.

 

(c) Notwithstanding anything in this Agreement to the contrary, including the
provisions of Sections 10.5(a) and 10.5(b), the Parties agree that DAI may make
such filings and disclosures of Confidential Information as it determines, upon
advice of counsel, are required by federal and state securities laws and stock
exchange rules applicable to DAI, including without limitation, the United
States Securities Exchange Act of 1934, as amended (collectively, “Securities
Laws”), provided that DAI will use reasonable efforts to seek confidential
treatment for Confidential Information that DAI determines, upon advice of
counsel, is permitted to be obtained under the Securities Laws.

 



 19 

 



 

10.6 Notices.

 

(a) All notices, reports and other communications required or permitted under
this Agreement shall be in writing. They shall be delivered by hand or sent by
regular mail, courier, fax, email or other reliable means of electronic
communication to the Parties at their addresses indicated below or at such other
address as may be specified hereafter in writing by any of the Parties to the
other Party in accordance with this Section 10.6.

 

If to DAI: Digital Ally, Inc.   9705 Loiret Boulevard   Lenexa, Kansas. 66219  
Email: stan.ross@digitalallyinc.com     If to BKI: Brickell Key Investments LP  
11 New Street   St. Peter Port   Guernsey GY1 2PF   Attention: Corporate
Secretary   Fax: +44 (0)1481 712167   Email: brickellkey.gg@vistra.com     With
a copy to:     Brickell Key Asset Management Limited   11 New Street   St. Peter
Port   Guernsey GY1 2PF   Attention: Corporate Secretary   Fax: +44 (0)1481
712167   Email: brickellkey.gg@vistra.com       and       Brickell Key Asset
Management, LLC   18 Broad Street   Suite 201D   Charleston, SC 29401   U.S.A.  
Attention: William Yuen   Fax: +1-866-529-3291   Email: yuen@bkaml.com

 

(b) Any notice, report or other communication hereunder shall be deemed to have
been delivered and received (i) on the date delivered, if delivered personally
by hand or sent by courier, (ii) on the date sent, if sent by fax, email or
other form of electronic communication, and (iii) five (5) Business Days after
mailing, if placed in the US mail or Guernsey mail, as the Claims may be, by
registered or certified mail, first class postage prepaid, with a request for a
confirmation of delivery.

 



 20 

 



 

(c) Any notice, report or other communication sent under Sections 8 or 9 that is
sent by fax, email or other electronic communication must be confirmed by
sending a hard paper copy thereof to the recipient in accordance with subsection
(a) above, provided, the effective date of such notice, report or other
communication shall be as specified in subsection (b) above. If the recipient
actually received the fax, email or other electronic form of a notice, report or
other communication, then the notice, report or other communication shall be
deemed to have been given and delivered even if sender fails to send a hard copy
as called for in this subsection.

 

10.7 Indemnification.

 

(a) DAI shall indemnify and hold harmless INVESTOR and its partners,
shareholders, officers, directors, employees, representatives, managers,
advisers and each of their respective Affiliates (collectively, “Indemnitees”)
from and against any and all actions, losses, costs, charges, damages, claims,
sanctions, penalties, expenses and reasonable defense costs (collectively,
“Costs”) arising from (i) any breach of this Agreement by DAI, (ii) from DAI’s
fraud, willful misconduct, bad faith or gross negligence in connection with
performing its obligations under this Agreement and (iii) from any Costs arising
from or relating to any third party discovery proceedings in connection with the
Claims, the Patent Assets, the Patent Assets Proceeds, the Security Interest and
/ or this Agreement. DAI shall not be required to indemnify any Indemnitee for
Costs associated with such Indemnitee’s fraud, gross negligence, bad faith or
willful misconduct. DAI’s obligations to provide indemnification under this
clause shall be full-recourse obligations with respect to DAI, and is not
limited to the value of the Proceeds.

 

(b) Any Indemnitee who receives notice of a claim for which it will seek
indemnification hereunder shall promptly notify DAI of such claim in writing.
DAI shall have the right to assume the defense of such action at its own cost
and expense with counsel reasonably satisfactory to the Indemnitee, but shall
not have the right to settle or compromise any claim or action without the
consent of Indemnitee, which shall not be unreasonably conditioned, withheld or
delayed, and shall not be required if such settlement contains a release of
INVESTOR and no admission of liability. If DAI assumes the defense of such
action, Indemnitee shall have the right to participate in such defense with its
own counsel at its own cost and expense.

 

10.8 Counterparts. This Agreement may be executed in counterparts which, when
read together, shall constitute a single instrument, and this has the same
effect as if the signatures on the counterparts were on a single copy hereof. A
composite copy of this Agreement may be compiled comprising a single copy of the
text of this Agreement and one or more copies of the signature pages containing
collectively the signatures of all Parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 21 

 

 

IN WITNESS WHEREOF, the Parties have caused their duly Authorized
representatives to execute this Agreement effective as of the date first set
forth above.

 

  DIGITAL ALLY, INC.         By: /s/ Stanton E. Ross   Name: Stanton E. Ross  
Title: Chief Executive Officer         BRICKELL KEY INVESTMENTS LP           /s/
Julian R. Carey   Name:     Title: Director for and on behalf of Brickell Key
Partners GP Limited, as General Partner of Brickell Key Investments LP

 

 22 

 

 

 

